Title: To Benjamin Franklin from “Comte” Julius de Montfort de Prat, 30 June 1779
From: Montfort de Prat, “comte” Julius de
To: Franklin, Benjamin


Monsieur
a Passy le 30 juin 1779.
C’est avec la satisfaction la plus sensible que J’accepte L’invitation gratieuse de Votre Exçellence de célébrer avec Elle L’anniversaire De nôtre glorieuse et éternelle indépendance; J’ay L’honneur D’être avec un profond respect de vôtre Exçellence, Monsieur, Le très humble et très obéissant Serviteur
Jules Cte. De Montfort
J’ose prendre la liberté De faire icy mille compliments à Monsieur Votre petit fils.
 
Addressed: à / Son Exçellence Le Docteur Franclin / Ministre plénipotentiaire Des Etats / unis de L’amerique, en son hotel / A Passy.
Notation: Jules Comte de Monfort Passy le 30e juin 1779.
